Citation Nr: 1701274	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  13-09 633A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for right shoulder condition, also claimed as right shoulder injury, right arm numbness, right clavicle, and right arm pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1994 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction was subsequently transferred to the RO in Denver, Colorado.

The Board has reviewed the Veteran's electronic claims files in both Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his diagnosed right shoulder condition was incurred in-service during a routine parachute landing fall (PLF) exercise.  To that end, the Veteran has submitted his own lay statements in support of the claim, a buddy statement from N.S.M., and private treatment records.

While the Veteran asserted in his January 2011 Statement in Support of Claim the incident occurred in the spring of 2007, at the July 2016 hearing before the Board, he testified the incident occurred in the summer of 2005.  See July 2016 Hearing Transcript at 3.  Although the Veteran has relayed a varying set of circumstances in his lay statements, he has been consistent in that he was engaged in a PLF exercise when he did not execute the landing properly due to a shift in the wind conditions.  The Veteran has consistently maintained that he hit the ground hard and thereafter felt pain in his right shoulder.  See July 2016 Hearing Transcript at 3-4 (the Veteran testified he did not execute his landing properly and hit the right side of his body on the ground); cf. January 2011 Statement in Support of Claim (the Veteran stated after he hit the ground his parachute re-inflated dragging him some distance, after which he rolled over to his right side and felt a pop in his right shoulder).  The Veteran submits that while he felt some pain, he did not seek treatment immediately following this injury.  

In a November 2010 buddy statement, N.S.M. confirmed that he and the Veteran did participate in a PLF exercise in late spring of 2007.  While N.S.M. did not see the Veteran fall, he recalled that they both walked/hobbled back to the assembly point together discussing the difficulty of the landing.  N.S.M. also recalled that a couple of weeks after the exercise, the Veteran showed him the swelling around his shoulder.

Although the Veteran's service treatment records are silent as to complaints of a right shoulder injury, the evidence does indicate the Veteran has current right shoulder conditions.  In October 2010, Dr. L.M.S., a private treatment provider, examined the Veteran and diagnosed him with a second degree acromioclavicular joint separation and degenerative joint disease.  However, the Veteran has yet to be afforded a VA examination in connection with this claim.  

In McLendon v. Nicholson, the Court held that an examination is required when there is (1) evidence of a current disability; (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred, which would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence indicates the current disability may be related to the in-service event is a low one.  Id. at 83; 38 U.S.C. § 5103(A)(d)(2)(B) (West 2014).

In this case, the Veteran has provided competent medical evidence of a current disability, credible evidence establishing an in-service event, and evidence indicating that his current right shoulder conditions may be related to the in-service event.  However, there is insufficient medical evidence concerning the etiology of the Veteran's current right shoulder conditions to decide the case.  Therefore, the Board finds a VA examination and medical opinion is necessary to adjudicate this claim.  38 C.F.R. § 3.159(c)(4) (2016).

Accordingly, the case is REMANDED for the following action:

1. Request and schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of any right shoulder condition(s) found to be present.

The electronic record should be made available to and be reviewed by the examiner.  After reviewing the record and a thorough examination and interview of the Veteran, the examiner should:

(a) First, diagnose any current right shoulder condition(s).  

(b) Then, as to any such condition, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's right shoulder condition is related to an in-service injury or disease.

In offering an opinion, the examiner should specifically address the Veteran's lay statements contending that he injured his right shoulder in-service during a parachute landing fall, and the October 2010 private treatment record diagnosing the Veteran with a second degree acromioclavicular joint separation and degenerative joint disease.  The examiner should be informed that the Board finds that the Veteran's description of his fall in service and right shoulder injury is credible.

A complete rationale should be provided for any opinion(s) rendered.  

2. Readjudicate the appeal.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




